            Case 8:12-bk-19213-RCT          Doc 359       Filed 03/05/19       Page 1 of 28



                                        ORDERED.

     Dated: March 05, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

    In re

    OILEDKIN GONZALEZ,                                       Case No. 8:12-bk-19213-RCT
                                                             Chapter 7
                     Debtor.



                           MEMORANDUM OPINION ON REMAND

            Lash Wilcox & Grace PL (formerly known as Lash & Wilcox PL) (“LW&G”) is a law

firm with a niche practice specializing in the prosecution of consumer protection cases on behalf

of chapter 7 trustees. Christine Herendeen (“Ms. Herendeen”) is one of six chapter 7 trustees in

the Tampa Division of the Middle District of Florida who retain LW&G to handle consumer

protection lawsuits in her chapter 7 cases.

            CadleRock Joint Venture, LP (“CadleRock”) was a creditor of Oiledkin Gonzalez. 1 Mr.

Gonzalez filed a chapter 7 bankruptcy in late 2012. 2 He testified at his first meeting of creditors

on February 8, 2013 (the “341 Meeting”) that CadleRock called his cell phone several times




1
  CadleRock was not Mr. Gonzalez’s original lender. The debt is based on a 2006 loan from Star Funding, LLC
and was first assigned to GMAC Mortgage, LLC. It was then purchased by and assigned to CadleRock in 2009 as
part of a bulk purchase of distressed loans. Doc. 220, Ex. H (Shaulis Dep. 18–20, 41–42).
2
  Doc. 1.
          Case 8:12-bk-19213-RCT                Doc 359        Filed 03/05/19        Page 2 of 28



demanding repayment after he told them to stop calling because he could not repay the debt. 3

Ms. Herendeen referred the matter to LW&G.

         LW&G, in turn, filed a lawsuit against CadleRock. 4 Count I of the complaint alleged

multiple violations of the Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. §

559.55 et seq. Count II alleged multiple violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq. 5

         On December 10, 2013, CadleRock sent LW&G a letter stating that the complaint was

meritless, 6 and enclosed a proposed Motion for Sanctions pursuant to Fed. R. Bankr. P. 9011(c). 7

On December 17, 2013, LW&G dismissed the complaint against CadleRock, with prejudice,

within the Fed. R. Bankr. P. 9011(c)(1)(A) 21-day safe harbor. 8 The adversary proceeding was

closed on December 27, 2013.

         CadleRock then began what has become a five-year quest to punish LW&G and Ms.

Herendeen for filing that lawsuit. Because LW&G complied with Fed. R. Bankr. P. 9011 (“Rule

9011”) 9 by dismissing the action within the safe harbor period, CadleRock could not pursue

sanctions under Rule 9011. So, CadleRock got creative. First, CadleRock tried to sue LW&G




3
  Doc. 35, Ex. B, p. 5.
4
  Adv. No. 8:13-ap-01004-KRM (hereinafter “AP”).
5
  AP Doc. 1.
6
  Doc. 35, Ex. E.
7
  A party that intends to file a sanctions motion under Fed. R. Bankr. P. 9011(c) must comply with the safe harbor
provision of Fed. R. Bankr. P. 9011(c)(1)(A), which requires that the party seeking sanctions first serve the motion
upon the offending party and give the offending party twenty-one (21) days to withdraw or correct the challenged
pleading. “This process provides a ‘safe harbor’ in which the offending party can avoid sanctions by withdrawing
or correcting the challenged document or position after receiving notice of the alleged violation.” Gwynn v. Walker
(In re Walker), 532 F.3d 1304, 1308 (11th Cir. 2008).
8
  AP Doc. 10.
9
  Rule 9011’s counterpart in an action in the federal district courts is Federal Rule of Civil Procedure 11, often
referred to, including herein, as “Rule 11.”



                                                         2
         Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19        Page 3 of 28



and Ms. Herendeen for racketeering. 10 When that failed, 11 CadleRock settled on a Motion for

Sanctions based on this court’s inherent authority and 28 U.S.C. § 1927 (the “Motion for

Sanctions”). 12

I.      PROCEDURAL BACKGROUND

        CadleRock filed its Motion for Sanctions in August 2015. 13 In June 2016, LW&G and

Ms. Herendeen filed an Amended Motion for Summary Judgment. 14 The Honorable K. Rodney

May, then the presiding judge, 15 granted summary judgment in favor of LW&G and Ms.

Herendeen and denied CadleRock’s Motion for Sanctions. 16

        CadleRock appealed to the District Court. 17 During the appeal process, the District Court

requested statistics regarding the number of Consumer Protection Cases 18 filed and dismissed

by LW&G during the period January 1, 2011 through December 31, 2014 (the “Designated

Period”). 19 The parties complied and filed summaries and unsworn statistical information in the

District Court. 20 Based on these statistics, the District Court reversed and remanded the Motion

for Sanctions for further consideration by this court in light of the statistical information. 21




10
   See Docs. 32, 34, and 35.
11
   See Doc. 51 (“Order On Motion of CadleRock Joint Venture, L.P. to Reopen Bankruptcy Case and Motion for
Leave to Sue Trustee and Special Counsel”). CadleRock appealed this Order along with two others (Docs. 48 and
49) to the U.S. District Court for the Middle District of Florida (the “District Court”). The District Court
consolidated the three appeals under Case No. 8:14-cv-3212-JSM (“DC1”) and subsequently affirmed all three
Orders. DC1 Docs. 22 and 84.
12
   Doc. 95.
13
   Id.
14
   Doc. 220.
15
   In July 2015, CadleRock unsuccessfully attempted to recuse Judge May. Docs. 86 and 98.
16
   Doc. 232.
17
   CadleRock also appealed three additional orders. The District Court consolidated the four appeals under Case.
No. 8:16-cv-02046-JSM (“DC2”).
18
    As used herein, the phrase “Consumer Protection Cases” refers to cases filed under the Florida Consumer
Collection Practices Act (“FCCPA”), Fla. Stat. § 559.55 et seq., the Telephone Consumer Protection Act (“TCPA”),
47 U.S.C. § 227 et seq., and similar state and federal statutes.
19
   DC2 Docs. 26, 28, and 33.
20
   DC2 Docs. 25, 27, 31, and 34.
21
   DC2 Doc. 37; Doc. 297.



                                                       3
         Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19        Page 4 of 28



        Judge May retired in December 2017.

        To prepare the record for reconsideration of the Motion for Sanctions, this court entered

two case management orders. The first directed the parties to package the statistics in proper

form for consideration on summary judgment. 22 The second addressed discovery and related

matters and set a schedule for oral argument. 23

        LW&G filed a declaration verifying the unsworn information previously provided to the

District Court. 24 CadleRock filed its own affidavits in response. 25

II.     SUPPLEMENTAL FINDINGS

        As instructed, this court acknowledges the previous findings made by Judge May,

considers the statistics, takes judicial notice of the court’s own records and experience with cases

of this type, and makes the following supplemental findings:

        1.       Number of Cases.          Many Consumer Protection Cases have been filed in

individual chapter 7 bankruptcy cases in the Tampa Division of this court. LW&G is not the

only firm bringing these cases but is the most active. The actual number of cases LW&G filed

during the Designated Period is unclear. LW&G calculates 2,865 complaints, although this

number includes unfiled complaints resolved pre-suit. 26                CadleRock, on the other hand,

calculates 3,324 adversary proceedings filed during the Designated Period. 27

        Suffice it to say, the actual number of cases brought by LW&G on behalf of trustees

during the Designated Period lies somewhere between 2,865 and 3,324. Of these, based on the




22
   Doc. 334.
23
   Doc. 350.
24
   Doc. 336.
25
   Docs. 338 and 352.
26
   Doc. 336 ¶ 5.
27
   Doc. 352 ¶ 22. CadleRock frequently counts a single adversary proceeding multiple times if there are multiple
defendants. This occurs so often that the court has little confidence in CadleRock’s number.



                                                       4
            Case 8:12-bk-19213-RCT           Doc 359   Filed 03/05/19     Page 5 of 28



court’s own PACER research, only 135 adversary proceedings filed during the Designated

Period are attributable to Ms. Herendeen.

           2.      Dismissals. Most Consumer Protection Cases are dismissed with prejudice,

either by settlement or by stipulation of the parties. Both LW&G and CadleRock include a

column in their respective spreadsheets that purports to show the ultimate disposition of the

cases cited. LW&G labels its column “Reason Closed” whereas CadleRock labels its column

“Status of Case.” There the similarities end. Each uses various terms, none of which are defined,

to explain the “Reason Closed” or “Status of Case.”

           According to LW&G, of the 2,865 complaints it counted during the Designated Period:

(a) 2,016 were settled with a distribution to the estate; (b) 810 were dismissed (i.e. “agreed to

drop”) with no distribution to the estate; (c) 22 resulted in court abstention; (d) 9 resulted in a

court decision, some of which resulted in distributions to the estate; (e) 7 resulted in a default;

and (f) 1 was sent to arbitration. 28

           For its part, CadleRock states that for each adversary proceeding, it reviewed the docket

to determine the case status and any recovery. CadleRock uses the following terms to describe

the disposition of a case: dismissed with prejudice, dismissed without prejudice, dismissed,

abstained, terminated, and left blank (indicating no adversary). 29 But, CadleRock does not

summarize the data in its “Status of Case” column in any meaningful way.

           Accordingly, it is difficult for the court to objectively draw conclusions from either

party’s case disposition statistics. However, according to the court’s own tally of the 135 cases

filed by Ms. Herendeen within the Designated Period, nearly two-thirds were settled with a

distribution to the estate.


28
     Doc. 336-1 ¶ 5.
29
     Doc. 352 ¶ 17; Docs. 352-1 and 352-2.



                                                   5
         Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19        Page 6 of 28



        3.       Trials. Consumer Protection Cases generally do not go to trial. Some result in

the entry of a default judgment, dismissal, or are sent to arbitration. Most cases have at least

one pretrial conference, go through initial discovery, and settle after the exchange of

information. 30 Many are set for trial. 31 One of Ms. Herendeen’s cases apparently went to trial. 32

But, for the most part, these cases settle or are dismissed by agreement of the parties.

        4.       Settlements. Consumer Protection Cases generally settle for statutory damages,

plus costs and attorneys’ fees. 33 Typically, the total settlement amount is under $5,000.

Although there are exceptions, the net recovery to the estate is typically between $1,300 and

$2,000 per case, after attorneys’ fees are paid to LW&G. This is true for most of the cases

settled by Ms. Herendeen, though in one case she netted $23,100 for the estate. 34 Every

settlement is noticed to creditors and approved by the bankruptcy court overseeing the case. 35

        5.       Investigations. For every Consumer Protection Case arising from a bankruptcy,

the debtor has testified, under oath, at a creditor’s meeting as required by 11 U.S.C. § 341. The

debtor’s testimony is digitally recorded, and a transcript of the recording can be requested for a

fee. 36 LW&G relies upon this sworn testimony to file its Consumer Protection Cases. 37

        6.       Chapter 7 Trustees. At least seven members of the chapter 7 trustee panel in the

Tampa Division of this court (Ms. Herendeen, V. John Brook, Larry Hyman, Dawn Carapella,

Stephen Meininger, Angela Welch, and Beth Ann Scharrer) referred Consumer Protection Cases

to LW&G during the Designated Period. Ms. Herendeen (the target here) was a relatively new


30
   See Fed. R. Civ. P. 26(a)(1) (made applicable to adversary proceedings by Fed. R. Bankr. P. 7026).
31
   This court currently has a bi-monthly trial docket for Consumer Protection Cases.
32
   Doc. 220, Ex. E (Herendeen Dep. 14:17–25).
33
   See infra Section III.A and B for a discussion of the statutory recoveries available under federal and state
consumer protection statutes.
34
   See In re Richardson, Case No. 8:13-bk-14606-CPM (Doc. 33).
35
   Fed. R. Bankr. P. 9019.
36
   See, e.g., Doc. 35, Ex. B.
37
   Doc. 220, Ex. F (Lash Dep. 110:1–16).



                                                      6
         Case 8:12-bk-19213-RCT              Doc 359       Filed 03/05/19        Page 7 of 28



trustee and, as indicated above, had far fewer cases with LW&G than any of the other chapter 7

trustees during the Designated Period.

        7.       Oversight and Guidance for Trustees. The Office of the United States Trustee

selects and supervises the chapter 7 panel trustees. Section 704 of the Bankruptcy Code sets

forth the duties of a chapter 7 trustee which include the duty to “investigate the financial affairs

of the debtor” and to “collect and reduce to money the property of the estate.” 38 The chapter 7

trustees also use a handbook for guidance. 39 For an asset case, the handbook provides that there

should be a “meaningful distribution” to creditors. 40 The handbook does not define the phrase

“meaningful distribution.” However, for purposes of guidance, the minimum recovery of an

avoidable preference in a consumer case under the Bankruptcy Code is $600. 41 Statutory

damages under the Fair Debt Collection Practices Act are limited to $1,000 per action. 42

Statutory damages under the TCPA are $500 per violation. 43

        8.       Chapter 7 Distributions. The claims, recoveries, and distributions in consumer

chapter 7 cases are generally small. Indeed, most chapter 7 cases result in no recovery for

creditors. Sometimes, if the assets or the lawsuits do not pan out as expected, professionals are

left holding the bag. On occasion, there is a partial distribution to administrative (e.g., trustee

and professionals) and priority claimants (e.g., domestic relations debts and tax claims), leaving

little or nothing to general unsecured creditors.

        9.       Judicial Oversight of Attorneys’ Fees and Costs. The bankruptcy court approves




38
   11 U.S.C. § 704(a)(1), (4).
39
   See U.S. Dept. of Justice, Exec. Office for U.S. Trustees, Handbook for Chapter 7 Trustees (2012), https://
www.justice.gov/ust/file/handbook_for_chapter_7_trustees.pdf/download.
40
   Id. at p. 4-1 (citing 28 U.S.C. § 586).
41
   11 U.S.C. § 547(c)(8).
42
   15 U.S.C. § 1692k(a)(1)–(3).
43
   47 U.S.C. § 227(b)(3).



                                                      7
          Case 8:12-bk-19213-RCT         Doc 359      Filed 03/05/19     Page 8 of 28



the applications of LW&G to represent a chapter 7 trustee as special counsel in every case in

which LW&G is paid. 44 Every subsequent application for attorneys’ fees filed by LW&G—and

the other law firms that handle Consumer Protection Cases—are noticed to creditors in the

chapter 7 case and approved by the bankruptcy court. 45 No fees are paid without court approval.

This is true whether the Consumer Protection Case is filed in bankruptcy court, state court, or

goes to arbitration. Generally, LW&G is employed on a modified contingency fee plus costs

basis. 46 The estate recovers 100% of statutory damages awarded and 70% of actual damages

awarded. 47 LW&G receives the attorneys’ fees paid by the defendant as part of a recovery or

settlement, plus 30% of the actual damages recovered by the estate. 48 No recovery, no fees. 49

For settled cases, LW&G typically takes a small discount and receives less than $2,000.

         10.      Chapter 7 Trustee’s Fees. Under § 330 of the Bankruptcy Code, a chapter 7

trustee is entitled to “reasonable compensation.” 50 Compensation is limited by the sliding scale

percentages set forth in § 326 of the Bankruptcy Code. Chapter 7 trustees typically receive no

compensation until the end of a chapter 7 case. Fees are calculated based on all recoveries by

the trustee—not just Consumer Protection Cases—and are disclosed in a final report filed with

the court. Creditors, the United States Trustee, or the bankruptcy court may object to a chapter

7 trustee’s compensation and request a hearing on the matter. 51 Typically, the commissions set

forth in § 326(a) are allowed, but the court has the discretion to reduce fees when appropriate. 52

In “no asset” cases, which most chapter 7 cases are, the chapter 7 trustee receives only a statutory


44
   See Fed. R. Bankr. P. 2014.
45
   See Fed. R. Bankr. P. 2016.
46
   Doc. 20 ¶ 6.
47
   Id.
48
   Id.
49
   Id.
50
   11 U.S.C. § 330(a)(1)(A).
51
   11 U.S.C. § 330(a)(2).
52
   Id.



                                                 8
          Case 8:12-bk-19213-RCT                Doc 359       Filed 03/05/19         Page 9 of 28



fee of $60. 53 If the debtor is indigent, which is not uncommon in chapter 7, the chapter 7 trustee

is paid nothing.

III.     APPLICABLE LAW

         Summary judgment is proper “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue

as to any material fact and that the moving party is entitled to a judgment as a matter of law.” 54

In this context, “[a] genuine factual dispute exists only if a reasonable fact-finder ‘could find by

a preponderance of the evidence that the [non-movant] is entitled to a verdict [in its favor].’”55

“Although all justifiable inferences are to be drawn in favor of the [non-movant], inferences

based upon speculation are not reasonable.” 56

         CadleRock’s Motion for Sanctions must also be considered in light of the statutory

framework constructed by consumer protection laws and the limitations imposed on this court

in sanctioning parties where, as here, there has been no Rule 9011 violation.

         A.       Federal Consumer Protection Laws

         Congress found that “[c]ollection abuse takes many forms, including obscene or profane

language, threats of violence, telephone calls at unreasonable hours, misrepresentation of a

consumer’s legal rights, disclosing a consumer’s personal affairs to friends, neighbors, or an

employer, obtaining information about a consumer through false pretense, impersonating public

officials and attorneys, and simulating legal process.” 57 Congress also found that “[a]busive




53
   11 U.S.C. § 330(b).
54
   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see generally Fed. R. Civ. P. 56(a) (made applicable by Fed.
R. Bankr. P. 7056, 9014).
55
   Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 252 (1986)).
56
   Id. at 1301 (internal quotations omitted).
57
   S. Rep. No. 95-382, at 2 (1977).



                                                        9
         Case 8:12-bk-19213-RCT           Doc 359     Filed 03/05/19     Page 10 of 28



debt collection practices contribute to the number of personal bankruptcies, to marital instability,

to the loss of jobs, and to invasions of individual privacy.” 58 Because existing laws and

procedures for remedying these wrongs were deemed inadequate to protect consumers, 59 the

Fair Debt Collection Practices Act and the Telephone Consumer Protection Act were enacted.

                  1.       Fair Debt Collection Practices Act

         The Fair Debt Collection Practices Act (“FDCPA”) 60 is the federal law regulating

interactions between consumer debtors and “debt collector[s],” defined to include “any person

who regularly collects . . . debts owed or due or asserted to be owed or due another.” 61 In effect

since March 1978, the law is designed to end serious and widespread abuse by third-party debt

collectors. 62    Specifically, Congress enacted the FDCPA to:         (1) protect consumers by

eliminating abusive collection practices, (2) insure that debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged, and (3) promote

consistent state action to protect consumers against debt collection abuses. 63 Among other

things, the FDCPA prohibits debt collectors from making false representations as to a debt’s

character, amount, or legal status, 64 communicating with consumers at an “unusual time or

place” likely to be inconvenient to the consumer, 65 or using obscene or profane language or

violence or the threat thereof. 66

         The FDCPA was crafted to be self-enforcing, primarily leaving consumer victims to

enforce compliance. The FDCPA provides that “any debt collector who fails to comply with


58
   15 U.S.C. § 1692(a).
59
   15 U.S.C. § 1692(b).
60
   15 U.S.C. § 1692 et seq.
61
   15 U.S.C. § 1692a(6).
62
   S. Rep. 95-382 at *1-2 (1977).
63
   15 U.S.C. § 1692(e).
64
   15 U.S.C. § 1692e(2)(A).
65
   15 U.S.C. § 1692c(a)(1).
66
   15 U.S.C. § 1692d(1), (2).



                                                 10
         Case 8:12-bk-19213-RCT          Doc 359      Filed 03/05/19      Page 11 of 28



any provision of th[e] [Act] with respect to any person is liable to such person . . .” 67 In addition

to actual damages, plus costs and “a reasonable attorney’s fee,” a court may also award

“additional damages,” subject to a statutory cap of $1,000 for individual actions or, for class

actions, “the lesser of $500,000 or 1[%] of the net worth of the debt collector.” 68

                 2.       Telephone Consumer Protection Act

        The Telephone Consumer Protection Act (“TCPA”) 69 was enacted in 1991 “to protect

the privacy interests of residential telephone subscribers by placing restrictions on unsolicited,

automated telephone calls to the home and . . . certain uses of facsimile ([f]ax) machines and

automatic dialers.” 70 The legislation was a response to complaints stemming from the increased

use of automated equipment by telemarketers. 71           Because telemarketers called numbers

randomly and sequentially, having an unlisted phone number did not stop the calls. 72 Such calls

were a nuisance and an invasion of privacy. 73 When the TCPA was enacted, approximately 40

states had passed legislation to regulate unsolicited calls. 74 However, state legislation proved

ineffective to combat unwanted interstate calls. 75 Telemarketers avoided state laws by locating

their phone centers out of state. 76 The TCPA lists a number of prohibited debt collection

practices designed to protect the privacy of consumers. 77

        Significantly, the TCPA also provides for a private right of action and statutory damages.

Unlike the FDCPA, the TCPA does not include an express provision for costs and attorneys’


67
   15 U.S.C. § 1692k(a).
68
   15 U.S.C. § 1692k(a)(1)-(3).
69
   47 U.S.C. § 227 et seq.
70
   S. Rep. 102-178 at *1 (1991).
71
   Id.
72
   Id. at *2.
73
   Id.
74
   Id. at *3.
75
   Id.
76
   H.R. Rep. 102-317 at 9 (1991).
77
   47 U.S.C. § 227(b)(1).



                                                 11
          Case 8:12-bk-19213-RCT           Doc 359     Filed 03/05/19     Page 12 of 28



fees if a consumer obtains a judgment against a defendant. But, the TCPA does provide for

treble damages when there is a finding that the defendant’s conduct was willful or knowing. 78

         B.        State Consumer Protections Laws

         Florida’s consumer protection laws are consistent with federal law. 79 Like Congress, the

Florida legislature deemed it important “[t]o protect the consuming public and legitimate

business enterprises from those who engage in unfair methods of competition, or

unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce”

and declared such acts to be unlawful. 80

                   1.        Florida Consumer Collections Practices Act

         Collection agencies operating in Florida are subject to the Florida Consumer Collection

Practices Act (“FCCPA”). 81 The FCCPA, Florida’s counterpart to the FDCPA, similarly lists

prohibited debt collection practices to increase the level of protection available to consumers. 82

These laws are intended to work in tandem with the FDCPA. Fla. Stat. § 559.552 states that

“[n]othing in [the FCCPA] shall be construed to limit or restrict the continued applicability of

the federal [FDCPA] to consumer collection practices in this state.” Furthermore, “[i]n the event

of an inconsistency between [the FCCPA] and any provision of [the FDCPA], the provision

which is more protective of the consumer or debtor shall prevail.” 83

         The FCCPA grants consumers a private right of action to sue for violations of the law

and to recover actual damages sustained, statutory damages, and punitive damages. 84 The




78
   47 U.S.C. § 227(b)(3).
79
   Fla. Stat. § 501.202(3).
80
   Fla. Stat. § 501.202(2).
81
   Fla. Stat. § 559.55 et seq.
82
   See Fla. Stat. § 559.72.
83
   Fla. Stat. § 559.552.
84
   See Fla. Stat. § 559.72.



                                                  12
        Case 8:12-bk-19213-RCT             Doc 359      Filed 03/05/19       Page 13 of 28



FCCPA also expressly authorizes the recovery of attorneys’ fees and costs to a successful

plaintiff as a means to encourage consumers to bring these suits. 85 “A clear public policy

underlies the fee-shifting provisions of the FCCPA: to ‘ensure that lawyers will represent

individuals with valid claims, despite a limited amount of potential damages.’” 86

                2.       Florida Deceptive and Unfair Trade Practices Act

        The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) is another consumer

protection law which prohibits “unfair methods of competition, unconscionable acts or practices,

and unfair or deceptive acts or practices in the conduct of any trade or commerce.” 87 The statute

also provides that a violation of “[a]ny law, statute, rule, regulation, or ordinance which

proscribes unfair methods of competition, or unfair, deceptive, or unconscionable acts or

practices” is a violation of FDUTPA. 88 In enacting FDUTPA, the Florida legislature explicitly

provided that the Act must be “construed liberally [t]o. . . simplify, clarify, and modernize the

law governing consumer protection . . . and [t]o protect the consuming public and legitimate

business enterprises from those who engage in unfair methods of competition . . . and [t]o make

state consumer protection and enforcement consistent with established policies of federal law

relating to consumer protection.” 89

         To further those policies, FDUTPA authorizes both government enforcement and a

private right of action. 90 For private enforcement actions, FDUTPA provides that “[i]n any

action brought by a person who has suffered a loss as a result of a violation of this part, such




85
   See Brook v. JP Morgan Chase Bank, N.A. (In re Burdett), No. 8:09-bk-00816-KRM, Adv. No. 8:09-ap-00390-
KRM, 2015 WL 150848, at *2 (Bankr. M.D. Fla. Jan. 12, 2015).
86
   Id. at *2 n.12 (quoting In re Jones, 494 B.R. 569, 574 (Bankr. M.D. Fla. 2013)).
87
   Fla. Stat. §§ 501.201–501.213.
88
   Fla. Stat. § 501.203(3)(c).
89
   Fla. Stat. § 501.202.
90
   Fla. Stat. §§ 501.207 & 501.211(2).



                                                   13
         Case 8:12-bk-19213-RCT                Doc 359        Filed 03/05/19        Page 14 of 28



person may recover actual damages, plus attorney’s fees and court costs.” 91

         C.       Bases for Imposing Sanctions

                  1.       Inherent Authority

         A federal court has an inherent authority to sanction parties appearing before it. 92 This

authority extends to bankruptcy courts, primarily through 11 U.S.C. § 105. 93 But, because

inherent powers are so broad, courts are admonished to exercise caution when invoking them to

sanction litigants. 94

         To impose sanctions under its inherent authority, a court must find that the challenged

conduct “constituted or was tantamount to bad faith.” 95 A finding of bad faith is appropriate

when “an attorney knowingly or recklessly raises a frivolous argument, or argues a meritorious

claim for the purpose of harassing an opponent.” 96 Delaying or disrupting the litigation or

disrupting enforcement of a court order also supports a finding of bad faith. 97

         Because of the constraint of bad faith, inherent power “is both broader and narrower than

other means of imposing sanctions.” 98 The court’s “inherent power extends to a full range of

litigation abuses” and can be invoked even if other rules sanction the same conduct, “for these

rules are not substitutes for the inherent power.” 99 The threshold of bad faith conduct required

under the court’s inherent power “is at least as high as the threshold of bad faith conduct for




91
   Fla. Stat. § 501.211(2).
92
   Chambers v. NASCO, 501 U.S. 32 (1991).
93
   In re Haque, 395 B.R. 799, 803 (Bankr. S.D. Fla. 2008) (“The Court’s power to sanction resides both in 11 U.S.C.
§ 105(a) and in the inherent power of the federal courts to sanction improper conduct.” (citations omitted)).
94
   Chambers, 501 U.S. at 50.
95
   Durrett v. Jenkins Brickyard, Inc., 678 F.2d 911, 918 (11th Cir. 1982); see also Barnes v. Dalton, 158 F.3d 1212,
1214 (11th Cir. 1998) (“The key to unlocking a court’s inherent power is a finding of bad faith.”).
96
   Barnes, 158 F.3d at 1214.
97
   Id.
98
   Chambers, 501 U.S. at 46.
99
   Peer, 606 F.3d at 1314 (quotation and citation omitted).



                                                        14
         Case 8:12-bk-19213-RCT               Doc 359        Filed 03/05/19        Page 15 of 28



sanctions under [28 U.S.C.] § 1927.” 100

        Usually, if a court cannot impose sanctions under Rule 11, the court should not exercise

its inherent powers to sanction. 101            Otherwise, the safe harbor of Rule 11 would be

meaningless. 102 “But if in the informed discretion of the court, neither the statute nor the Rules

are up to the task, the court may safely rely on its inherent power” to sanction bad faith litigation

conduct. 103 Section 105(a) of the Bankruptcy Code specifically authorizes the power “to prevent

an abuse of process.” 104 Nevertheless, like all inherent powers, it “must be exercised with

restraint and discretion.” 105

                 2.       28 U.S.C. § 1927

        Sanctions under 28 U.S.C. § 1927 are intended to discourage the unreasonable and

vexatious multiplication of proceedings. 106 A court may impose sanctions under § 1927 if three

requirements are satisfied: (i) an attorney has engaged in unreasonable and vexatious conduct;

(ii) the unreasonable and vexatious conduct must have multiplied the proceedings; and (iii) the

financial value of the sanction must bear a nexus to the excessive proceedings. 107 An attorney

is deemed to have multiplied the proceedings unreasonably and vexatiously “only when the

attorney’s conduct is so egregious that it is ‘tantamount to bad faith.’” 108 Bad faith is an

objective standard that is satisfied by a showing that an attorney knowingly or recklessly pursues


100
    Id. at 1316 (citation omitted).
101
    In re Engle Cases, 283 F. Supp. 3d 1174, 1241 (M.D. Fla. 2017).
102
    See Lincoln-Gaston Farmers Mut. Ins. Co. v. General Elec. Co., No. 5:08cv50, 2009 WL 1677245, at *3 (W.D.
N.C. June 15, 2009) (“This principle finds support in the purpose of Rule 11’s twenty-one safe harbor period,
namely to allow the offending party twenty-one days to withdraw the offending claims and escape sanctions.”
(quoting Giganti v. Gen-X Strategies, Inc., 222 F.R.D. 299, 308–09 (E.D. Va. 2004)); see also Fed. R. Civ. P. 11
advisory committee’s note to 1993 amendment (noting the safe harbor is intended so that timely withdrawal of a
challenged pleading or paper will serve to protect a party from a motion for sanctions).
103
    Chambers, 501 U.S. at 50.
104
    11 U.S.C. § 105(a).
105
    Roadway Express, Inc. v. Piper, 447 U.S. 752, 764 (1980).
106
    Peer, 606 F.3d at 1314.
107
    Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th Cir. 1997).
108
    Peer, 606 F.3d at 1314 (quoting Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th Cir. 2007)).



                                                       15
         Case 8:12-bk-19213-RCT               Doc 359        Filed 03/05/19        Page 16 of 28



a frivolous claim. 109 Finally, § 1927 “‘require[s] clear and convincing evidence that sanctions

are justified.’” 110

        As a court established under Article 1 of the United States Constitution, it is not clear

that a bankruptcy court can issue sanctions under § 1927. 111 If not, sanctions imposed by a

bankruptcy court should be treated as a recommendation to the district court. 112

IV.     CONCLUSIONS

        A.       So, What Do The “Statistics” Show or Not Show?

        “There are three kinds of lies: lies, damned lies and statistics.” 113                   This quote is

sometimes attributed to Mark Twain—who some say attributed the statement to Benjamin

Disraeli—who may not have been the first to say it after all. No matter the source, the quote has

colored statistical analysis for some time. But the quote is only partially true. Certainly,

statistics can be fabricated or manipulated, but they can also be a useful tool if the underlying

data is accurate and neutral in selection and interpretation, and adequate controls are made for

outside variables. An understanding of the difference between causation and correlation is also

necessary to put statistics into proper perspective. 114

        Here, the statistics presented by both sides should be viewed with skepticism. Neither

party has opted to use an independent expert to gather or interpret the case data at issue. Lacking

anything impartial, the court conducted its own review of court documents on PACER and


109
    Id.
110
    In re Engle Cases, 283 F. Supp. 3d at 1225 (quoting Lawyers Title Ins. Corp. v. Doubletree Partners, L.P., 739
F.3d 848, 872 (5th Cir. 2014)).
111
    See generally In re Evergreen Sec., Ltd., 381 B.R. 407, 411–12 (Bankr. M.D. Fla. 2007) (citing 28 U.S.C.
§ 157(c)(1); IRS v. Brickell Inv. Corp. (In re Brickell Inv. Corp.), 922 F.2d 696, 701 (11th Cir. 1991)).
112
    See generally Wellness Int’l Network, Ltd. v. Sharif, 135 S.Ct. 1932 (2015).
113
    Mark Twain, Chapters from My Autobiography: XX, 185 The North American Review 618, 465–74 (1907).
114
    “Correlation (or association) of two variables is just a matter of their moving together. Correlation does not
prove causation[.] . . . Just because two things move together, doesn’t mean the one is pushing the other; the sun
doesn’t rise every day because the rooster crowed.” M. Elizabeth Karns, Statistical Misperceptions, 47-JUN Fed.
Law. 19 *20 (2000).



                                                       16
         Case 8:12-bk-19213-RCT                Doc 359       Filed 03/05/19         Page 17 of 28



randomly spot checked much of the data that has been presented by the parties.

         CadleRock’s statistics are clouded by misapplications of bankruptcy and consumer

protection laws which skew its numbers. For example, in cases where the trustee had recoveries

in addition to those derived from Consumer Protection Cases, CadleRock attributes the entire

trustee fee to the Consumer Protection Cases. This is just wrong and significantly overstates the

trustee fees attributable to Consumer Protection Cases. An example of this is found in the

Affidavit of Michelle Harris and her examination of Case No. 8:09-bk-26264-KRM. 115 Ms.

Harris states that $2,370.57 was paid to the trustee from the settlement of the Consumer

Protection Case. 116 The settlement amount paid to the estate was $3,350.00. 117 However, a

review of the trustee’s Final Account and Distribution shows that the trustee’s fee was actually

based on a percentage of gross receipts of $22,305.72. 118 Consequently, Ms. Harris’ follow up

claim that only $729.43 went to general unsecured creditors is wrong. What makes this error

even more baffling is the fact that Ms. Harris states in her affidavit that “[t]he trustee’s final

report and accounting were reviewed to see how the settlement/recovered funds were disbursed

. . . [t]his information was placed in the Spreadsheet.” 119

         The analysis presented by LW&G is also not without flaws. Although LW&G properly

states the applicable law, some of its calculations are off and the data selection is not always

neutral, i.e. the data does not give the complete picture. Specifically, the aggregate recoveries

touted by LW&G do not tell the whole story.




115
    Doc. 338 ¶ 17.
116
    Id. The Consumer Protection Case in question began as adversary proceeding 8:11-ap-00263-KRM. The
bankruptcy court granted the defendant’s motion to abstain, and the trustee then filed the case in state court. See
In re Squiciarino, 8:09-bk-26264-KRM (Doc. 49).
117
    In re Squiciarino, 8:09-bk-26264-KRM (Doc. 49).
118
    In re Squiciarino, 8:09-bk-26264-KRM (Doc. 63 pp. 3-4).
119
    Doc. 338 ¶ 12.



                                                        17
         Case 8:12-bk-19213-RCT                 Doc 359        Filed 03/05/19         Page 18 of 28



         Ultimately, the court finds that the statistics add little to the issues presented in

CadleRock’s Motion for Sanctions. Instead, what emerges from the morass of data is a wealth

of obviousness but no disputed issues of material fact.

         First, it should surprise no one that lots of Consumer Protection Cases arise from

individual chapter 7 cases. This is the natural by-product of the creditor harassment that often

drives consumers to seek personal bankruptcy in the first place. Indeed, as discussed above,

Congress made this express finding when it enacted the FDCPA.

         Second, Consumer Protection Cases rarely go to trial. Again, undisputed and no surprise.

Small dollars are usually at issue and a reasoned cost benefit analysis should drive all litigation

decisions. As discussed above, the FCCPA expressly authorizes the recovery of attorneys’ fees

and costs to a successful plaintiff (but not a defendant) to encourage consumers to bring these

suits. 120 Instead of unnecessarily prolonging cases and milking them for fees, LW&G and the

trustees arguably minimize fees by settling cases well before trial and discounting fees in

settlements. 121

         Third, in most cases, the award of attorneys’ fees exceeds the estate’s recovery. Again,

undisputed and no surprise. Surely this is the expected result when a statutory private right of

action authorizes attorneys’ fees for nominal statutory awards. Non-reciprocal, fee-shifting

provisions in consumer protection statutes are designed to encourage counsel to take on small

consumer cases. The statutes not only protect consumers from predatory debt collectors, but

they also protect law abiding debt collectors from commercial disadvantage.



120
    Brook, 2015 WL 150848, at *2.
121
    CadleRock’s arguments also suggest that debt collectors are willing to pay small settlements to avoid litigation
without regard to the merits of the case. To the extent that debt collectors are making calculated business decisions,
it is not something with which this court can or should be concerned. But that is plainly at odds with what happened
here. And it flies in the face of CadleRock’s statistical argument that far too many cases are dismissed with no
recovery to the estate.



                                                         18
        Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19        Page 19 of 28



        Finally, many Consumer Protection Cases are dismissed with prejudice by agreement of

the parties very early in the litigation. This process of weeding out the good claims from the

bad claims is anticipated by the operation of Federal Rule of Bankruptcy Procedure 7026 (early

disclosure and exchange of information) and Rule 9011 (e.g. the debtor was mistaken or less

than truthful or the claim was sold or sent to a third-party debt collector). The court might be

more concerned if cases dragged along on the docket in the face of bad evidence.

        In short, the court finds nothing seriously disputed or remarkable from the statistics

themselves. So, we turn to the specific claims for sanctions in view of these statistics and

consider some of the more difficult questions.

        B.       The Claim for Sanctions Against the Chapter 7 Trustee

        Should a chapter 7 trustee send a case to a contingency fee lawyer if the expected

statutory recovery is less than $2,000? There could be some disagreement here. But from the

trustee’s perspective, when she makes a referral, she has determined only that a potential claim

exists based upon the debtor’s sworn testimony. She does not know what discovery might

uncover. And, as with any contingent case, there is no risk if there is no recovery.

        From the creditors’ perspective, why not? Aggregating small distributions in consumer

bankruptcies can add up to a reasonable distribution to creditors. 122 The alternative is that the

debtor gets a discharge, the case is closed, the good creditors get nothing, and the bad debt

collector is free to move on to the next consumer victim without consequence.

        Should the bankruptcy system fear having multiple contingency fee lawyers attend a first

meeting of creditors at the trustee’s behest? This potential practice obviously troubled the


122
   For example, one of the cases the court spot checked is In re Rudisill, Case No. 8:12-bk-10518-CPM. There,
Ms. Herendeen was the chapter 7 trustee. She retained LW&G to pursue three Consumer Protection Cases. All
three were settled, netting approximately $5,500 to the estate. The Trustee’s fee, based on gross receipts, was
$1,300. The dividend to unsecured creditors was 31.3%. See id., Doc. 47 (“Trustee’s Final Report”).



                                                      19
           Case 8:12-bk-19213-RCT        Doc 359     Filed 03/05/19    Page 20 of 28



District Court who viewed these hypothetical lawyers as “birds of prey.” 123 This court is not

similarly troubled. If there is a potential personal injury claim, the trustee would be wise to

invite a personal injury lawyer to assess the claim and the debtor as a potential witness because

that claim now belongs to the creditors and the bankruptcy estate. If the debtor has a patent that

has been infringed, the trustee would be smart to invite a patent lawyer to assess the claim that

now belongs to the creditors and the bankruptcy estate. If the debtor may have fraudulently

transferred money to a relative, the trustee would be smart to invite a lawyer specializing in

avoidance actions to evaluate the claim and the debtor. And, if a chapter 7 trustee can persuade

these lawyers to attend the meeting of creditors to evaluate her potential claims for free, or to

take those cases on a contingency fee basis, she is doing a service to the bankruptcy estate and

its creditors. Indeed, because most chapter 7 cases are no-asset cases, these potential contingent

claims may be the only hope creditors have of any recovery.

           Consumer Protection Cases are different from other potential claims only because the

statutory damages are small, and they are often overlooked. There are no specific questions on

the official bankruptcy schedules and forms to identify a consumer protection claim. There is a

general question that asks the debtor to identify any potential claims, but many debtors,

especially pro se debtors, cannot be expected to know their rights under consumer protection

laws or many other laws for that matter. The trustee, therefore, should not be faulted for asking

probing questions at the meeting of creditors. To uncover potential personal injury actions, the

trustee asks about car accidents or falls. To ferret out any potential consumer protection claims,

the trustee must ask the debtor if they have been called or otherwise harassed by creditors in the

lead-up to bankruptcy. In this regard, a consumer protection claim really is no different than



123
      Doc. 297.



                                                20
           Case 8:12-bk-19213-RCT         Doc 359    Filed 03/05/19   Page 21 of 28



any other undisclosed asset which may have been intentionally or (more likely) unintentionally

omitted from the debtor’s schedules.

           Here, Ms. Herendeen’s examination of the Debtor at the 341 Meeting was thorough and

complete. She uncovered the nature of the CadleRock debt, that CadleRock had called the

debtor four times every two or three weeks, that the calls were made to Debtor’s cell phone, and

the identity of his cell phone provider. At the end of the 341 Meeting, she asked permission to

have her attorneys (LW&G) contact the debtor to investigate any potential claim. No one else

asked any questions at 341 Meeting. 124

           The trustee was doing her job and the statistics demonstrate only that she referred

relatively few cases to LW&G during the Designated Period and received modest compensation

for her efforts. The attempt to sanction Ms. Herendeen, or remove her as a panel trustee, is

without merit or cause. Nothing in the record suggests that she was in cahoots with LW&G (or

any of the other law firms handling such cases) or received anything beyond her Congressionally

authorized statutory fees, as reviewed and approved by the United States Trustee and the

bankruptcy court.

           Accordingly, summary judgment will, again, be entered in favor of Ms. Herendeen.

           C.       The Claim for Sanctions Against LW&G

           LW&G made clever a business decision—that it is more likely than not that a consumer

debtor who seeks bankruptcy relief may have been pushed into that choice by oppressive debt

collection tactics. This business decision is unquestionably sound. The issue is whether the

tactics and procedures employed by LW&G are abusive to the bankruptcy system and rise to the

level of sanctionable bad faith abuse of process. Those tactics are now reviewed in the context



124
      Doc. 35, Ex. B.



                                                21
          Case 8:12-bk-19213-RCT         Doc 359      Filed 03/05/19     Page 22 of 28



of the large number of Consumer Protection Cases filed in this court.

          Initially, the court finds nothing improper with LW&G’s practice of educating the

trustees to look for potential consumer protection claims by developing and distributing a

questionnaire designed to evaluate such claims. This is no different than trustees learning the

right questions to ask to discover any undisclosed or previously overlooked asset. The questions

should be asked because it is an opportunity—not a guarantee—to enhance the bankruptcy

estate.

          Next, is LW&G’s practice of sending a paralegal to the first meeting of creditors

improper? This procedure initially causes some pause because it suggests that the paralegal may

be practicing law without a license or engaging in the improper solicitation of legal business.

But neither concern is warranted here.

          In truth, the paralegal is not even necessary. The trustees ask the questions and decide

which cases to refer to LW&G for further evaluation. Perhaps, the better practice may be for

LW&G to send a lawyer to hear the debtor and make a credibility evaluation, but it is not

uncommon for paralegals, or private investigators, to evaluate potential witnesses or to take

initial witness statements in civil or criminal proceedings. Ultimately, the attorney is responsible

for supervising these non-lawyers and making the final case evaluation. Nothing here suggests

that LW&G’s paralegal is practicing law without a license. The meeting of creditors is not a

court proceeding.      It is a public meeting and non-attorney creditors, even unrepresented

corporate creditors, are invited to ask questions. But LW&G’s paralegal does not ask questions.

She simply takes notes and reports the chapter 7 trustee’s referrals back to the law firm.

          Is the paralegal improperly soliciting business? Certainly not. LW&G has a continuing




                                                 22
         Case 8:12-bk-19213-RCT                  Doc 359        Filed 03/05/19         Page 23 of 28



and prior relationship with the chapter 7 trustees. 125 Marissa Samperisi-Gomez, a contract

paralegal with LW&G, was assigned to assist Ms. Herendeen during the Designated Period. She

distributed the questionnaires for the trustee. She collected up the completed questionnaires,

watched the proceedings, and took notes. Ms. Herendeen, who is an attorney, then questioned

the debtors and decided which cases to refer to LW&G.

         LW&G works for the trustee and the trustee only. 126 A consumer protection claim based

on pre-bankruptcy conduct is an asset the bankruptcy estate. And the appointed chapter 7 trustee

is statutorily charged with investigating and, if appropriate, monetizing all non-exempt assets.

She has the authority to hire a law firm to investigate any claim. But, for the firm to be paid, the

bankruptcy court must approve the firm’s retention and the amount of its compensation. In

Consumer Protection Cases, the debtor is never the client of LW&G.

         The concern here really is not improper solicitation of legal business, there is none.

Rather, it is the perception that the paralegal is drumming up business for the law firm by her

mere presence. Ms. Samperisi-Gomez simply hands out questionnaires and takes notes. 127 But

is business being drummed up by this process? Absolutely. Previously overlooked consumer

protection claims are being investigated and pursued.                      And along with the good claims

uncovered, there are no doubt some bad claims too.

         Does LW&G sufficiently investigate claims before filing them? The firm concedes that

mistakes were made in preparing the complaint against CadleRock but notes it promptly


125
    A “prior professional relationship” is an express exception to the anti-solicitation rules governing the Florida
Bar. See generally Rules Regulating the Florida Bar, Rule 4-7.18(a)(1) (Dec. 2018).
126
    11 U.S.C. § 327(a) provides that “[e]xcept as otherwise provided in this section, the trustee, with the court’s
approval, may employ one or more attorneys . . . to represent or assist the trustee in carrying out the trustee’s duties
under this title.” (emphasis added); see Smith v. Geltzer, 507 F.3d 64, 71 (2d Cir. 2007) (“Courts give the [chapter
7] trustee [] deference in choosing special counsel because of the ‘highly confidential’ relationship between the
special counsel-attorney and the trustee-client. Importantly, the special counsel represents the trustee, not the
debtor.” (citations omitted)).
127
    Doc. 220, Ex. G (Samperisi-Gomez Dep. 26:13–24).



                                                          23
        Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19       Page 24 of 28



dismissed the claim. As for all the other cases filed in this court, LW&G relies on the debtor’s

testimony taken under oath at the meeting of creditors. 128 That testimony can be in the form of

a recording, a transcript, or a report from the trustee. Judge May has already found that, for this

case, reliance on the sworn testimony of the debtor is not negligence, malpractice, or bad faith. 129

There is no reason that his finding should not extend to the other cases where LW&G relied on

the debtor’s sworn testimony.

        Could LW&G do more? Of course, they can and frankly they should. The firm could

send an attorney to the meeting of creditors or interview the debtor before filing suit. They could

ask for phone records and could investigate whether the calls were made by the original creditor,

the purchaser of the debt, or a third-party debt collector.

        But pre-suit investigation of these types of cases is not easy. Mr. Gonzalez testified that

he probably would not have answered the phone if LW&G had called him because he would not

have recognized the number. 130 And Mr. Lash testified that debtors’ phone records are difficult

and expensive to obtain because they are likely subject to privacy objections by the carriers.

Also, they may not yield much useful information without knowing the phone numbers used by

the debt collectors. 131 From the court’s observation, the key evidence in most of these cases

seems to be the debt collector’s phone records and call logs. Sometimes those records are

produced voluntarily. Sometimes a protective order is required to secure the documents.

Sometimes a motion to compel is required.

        Here, one questionable assumption got LW&G in trouble. LW&G assumes that all debt



128
    In drafting complaints, information is sometimes drawn from the questionnaire before attorney review. Doc.
228-1 (Friedman Dep. 46:3–25). An attorney then reviews the transcript of the meeting of creditors before the
complaint is finalized and filed. Doc. 220, Ex. F (Lash Dep. 110:1–16).
129
    Doc. 232 ¶ 16.
130
    Doc. 220, Ex. D (Gonzales Dep. 47).
131
    Doc. 220, Ex. F (Lash Dep. 107:15–25, 108:1–25).



                                                     24
         Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19         Page 25 of 28



collectors use automatic calling devices. They base this assumption on two factors (i) their

experience that automatic calling is an “industry standard” and (ii) the fact that the technology

is very inexpensive. 132        LW&G’s assumption apparently was incorrect with respect to

CadleRock, and the case was promptly dismissed. LW&G could be more cautious when making

this assumption in its initial pleading. Still, in this case, Mr. Gonzalez testified, albeit after the

fact, that a “machine” called him from CadleRock. 133

        But, although LW&G could do more, and as discussed below the court will require more

in the future, reliance on the sworn testimony of the debtor does not rise to the level of a bad

faith abuse of process warranting sanctions.

        Perhaps a comparison to the lawyers recently sanctioned in In re Engle Cases 134 is

appropriate to put things in perspective. There, the lawyers filed thousands of tobacco cases that

were removed to federal court. A special master’s report found that the attorneys were never

authorized to bring most of the cases, many of the plaintiffs did even not smoke, and 588

“personal injury” cases were filed on behalf of dead people. 135 The Engle Cases lawyers also

used a questionnaire, but they sent their questionnaire out a year and a half after filing suit!136

Multiple judges on the district court joined in sanctioning the lawyers who, without doubt,

wreaked havoc in the Jacksonville Division of the Middle District of Florida and unnecessarily

clogged the court’s dockets for years.

        LW&G’s conduct in filing Consumer Protection Cases does not rise to this level. In

reviewing LW&G’s voluntary dismissals and dismissals by agreement, the court is reminded of




132
    Id. at 63:21–25; 64:1–24.
133
    Doc. 220, Ex. D (Gonzales Dep. 40).
134
    In re Engle Cases, 283 F. Supp. 3d 1174.
135
    A personal injury case obviously cannot be brought on behalf of a dead person. See id. at 1214–23.
136
    Id. at 1194–95.



                                                       25
            Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19   Page 26 of 28



the Eleventh Circuit’s admonition that hindsight is not the appropriate standard to assess the

viability of a claim. 137 It is incumbent upon the court to consider what the attorney knew when

he filed the case. Fortunately, there is no dispute about what LW&G knows when Consumer

Protection Cases are filed on behalf of chapter 7 trustees. LW&G knows what the debtor

testified to under oath at the meeting of creditors and the fact of the chapter 7 trustee’s referral.

The court cannot conclude that relying on the sworn testimony of the aggrieved party (i.e. the

chapter 7 debtor) and the trustee’s referral after questioning the debtor is sanctionable bad faith,

even in the face of the statistics.

           So, what protects debt collectors who do nothing improper and still get sued? Obviously,

in federal district court, the answer is Rule 11, and in bankruptcy court, it is Rule 9011. Like all

contingency fee lawyers, LW&G has no interest in pursuing bad cases. They get nothing. But

not all debtors tell the truth or have a clear recollection of stressful contacts with creditors.

Debtors, and sometimes lawyers, make mistakes. That is why Rule 9011 exists, in the hope that

it will curtail complex ancillary sanctions litigation.

           Here, Rule 9011 kicked in and worked as its drafters anticipated. CadleRock presented

its concerns and LW&G promptly dismissed the adversary proceeding. CadleRock did not even

have to answer the complaint.

           Still, CadleRock wants LW&G out of the Consumer Protection Case business.

           CadleRock first complains that LW&G did not send them a pre-litigation demand letter.

This may be a good practice, but it is not a statutory prerequisite. It is hardly sanctionable

conduct. In any event, CadleRock’s own spreadsheet of statistics rebuts this argument and

reflects that many matters are resolved “presuit” or with “No adversary.” 138


137
      See Merricks v. Adkisson, 785 F.3d 553, 562 (11th Cir. 2015).
138
      See Docs. 352-1 and 352-2.



                                                         26
        Case 8:12-bk-19213-RCT          Doc 359     Filed 03/05/19     Page 27 of 28



        Next, CadleRock argues that LW&G’s practices and procedures are an affront to the

bankruptcy system. Underlying this position is an assumption that the courts are unable or

unwilling to properly oversee Consumer Protection Cases. At oral argument, counsel for

CadleRock conceded that every Consumer Protection Case settlement and every fee awarded to

LW&G, and to a chapter 7 trustee, is approved by the bankruptcy court after notice and hearing.

But CadleRock complains that creditors will not object to these settlements or fees because their

claims against consumer debtors are too small to warrant participation in the chapter 7 case.

        CadleRock misses the point. Even if creditors do not object, the court reviews all

settlements and fees for reasonableness. Small settlements may be approved because statutory

recoveries under the applicable consumer protection laws are small. LW&G’s fees have been

approved, in part, because the firm consistently takes a voluntary reduction of fees in settled

matters and, in part, because the firm is efficient in handling Consumer Protection Cases.

        The bottom line is that the decision to enforce consumer protection laws by private

attorney generals is the policy decision of Congress and the Florida Legislature. These claims

were not created by LW&G, the other law firms engaged in this practice, or the chapter 7

trustees.   Admittedly, for the court, Consumer Protection Cases require attention and

administration.   Nevertheless, it is incumbent upon any federal court to administer and

adjudicate all claims properly before it.

        This court has handled a great many Consumer Protection Cases filed by LW&G and by

other law firms. The cases are handled efficiently and professionally. The lawyers on both sides

of the courtroom are prepared, have engaged in a Federal Rule of Bankruptcy Procedure 7026

discovery conference in advance of pretrial hearings, and do not delay the proceedings.




                                               27
         Case 8:12-bk-19213-RCT               Doc 359       Filed 03/05/19        Page 28 of 28



LW&G’s practice is no doubt a volume litigation practice based on forms and repeated filings. 139

The firm’s work is not always perfect, but for a volume litigation practice the work product is

above average and, with direction from the court, continues to improve. The Consumer

Protection Cases and the process employed by LW&G are not an affront to the bankruptcy

system or an abuse of process.

        Accordingly, summary judgment will, again, be entered in favor of LW&G.

        Nevertheless, the court’s in-depth review of Consumer Protection Cases and experience

has led to the conclusion that greater due diligence can only enhance the prosecution and

administration of Consumer Protection Cases. Although the court does not find that LW&G’s

reliance on the sworn testimony of the debtor at the meeting of creditors rises to the level of bad

faith warranting sanctions, going forward, the court does find it appropriate to require that

LW&G, and any other law firm taking on Consumer Protection Cases, conduct additional due

diligence before an application to employ is filed.

        Therefore, starting April 15, 2019, this court 140 will require prospective special counsel

for Consumer Protection Cases to declare that he or she has listened to or read the debtor’s

testimony at the meeting of creditors and has (i) spoken directly with the debtor or (ii) the trustee

has sent a request to the debt collector for call records that went unanswered for 14 days or (iii)

has engaged in some other form of pre-suit investigation. This declaration should be included

in the affidavit of disinterestedness filed with the attorney’s application for employment, and

failure to include the declaration will result in denial of the application.

        An order consistent with this Opinion will be entered separately.


139
    A complete and thorough description of the software, forms, and procedures used by LW&G and its contractors
is found in the deposition of David Freedman (Doc. 228-1).
140
    By this court, I mean only me. I do not purport to speak on behalf of my colleagues on the bench. A notice of
this procedure will be posted on the court’s website.



                                                       28
